DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 02/08/2021 has been entered. 
Claim 18 is amended.
Claims 1-28 are pending of which claims1, 12 and 18 are independent claims.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Caleb Schmitt (Reg. No. 78,687) on 02/10/2021. The application has been amended as follows: 
In the claims: 
Please amend claims 1 and 12 as follows:
--

Claim 1:
1. (Currently Amended) A building enterprise management system, the system comprising a non-transitory memory, a processor, and a processing circuit configured to execute computer- readable instructions, stored in the non-transitory memory, to: 
receive, from a source computing system, an electronic item corresponding to a building infrastructure item, wherein the electronic item comprises at least an object signature including a string of characters for identifying the building infrastructure item; 
validate the object signature, comprising: 
determine, based on the object signature, a data source associated with the building infrastructure item, wherein the data source comprises a plurality of data objects and wherein each of the plurality of data objects corresponds to a particular installation of the building infrastructure item; 

determine a signature suffix, wherein the signature suffix is associated with at least one of a current version and a current configuration of the particular installation of the building infrastructure item; and 
generate a validated object signature, comprising append the signature suffix to the object signature; and 
identify a target computing system and transmit the validated object signature to the target computing system.

Claim 12:
12. (Previously Presented) A controller communicatively coupled to a particular installation of a building infrastructure item, the controller comprising a memory device having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to: 
determine an object signature of the building infrastructure item including a string of characters for identifying the building infrastructure item; 
validate the object signature, comprising: 
generate, based on the object signature, a data object corresponding to the particular installation of the building infrastructure item; 
generate a signature suffix, wherein the signature suffix is associated with at least one of a current version and a current configuration of the particular installation of the building infrastructure item; and 
generate a validated object signature, comprising append the signature suffix to the object signature; and 
transmit the validated object signature to a target computing system.

--------------------------------------END OF EXAMINER’S AMENDMENT----------------------------

Allowable Subject Matter
Claims 1-28 are allowed.  
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the amended claims define the object signature and the substance of applicant's remarks in the Amendment/Remarks filed on 02/28/2021 further point out the reason claims are patentable over the prior art of record (See, Pages 10-13). Further search doesn’t find any better prior art that teaches the claimed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG LI/Primary Examiner, Art Unit 2437